OPINION
O’BRIEN, Judge.
The State appeals from an adverse ruling on a motion to suppress evidence which effectively terminated the prosecution of defendants on indictments charging them with burglary, larceny, receiving and concealing stolen property.
*750Defendants filed a motion to suppress alleging that a search and seizure was conducted without a search warrant and was not incident to a lawful arrest. Subsequent to a hearing of this motion the trial court ruled (1) that defendants had standing to challenge the search which was made, and (2) the warrantless search of a motel room by the police was unreasonable and the evidence obtained by virtue of the search must be suppressed.
The trial judge heard the evidence in this case in two phases. First, on the issue of standing, the only evidence offered by defendant was through the testimony of Willis Franklin Hutson who testified that he had been away from home after some domestic differences "with his wife and had rented a room at a Sheraton motel for the purpose of cleaning up under the name of Larry Hunley. After having accomplished this purpose he had no further use for the room and gave the key to his friend Dennis Miller who needed a place to stay. On cross-examination he admitted that sometime after defendant’s arrest he might have told a police officer in jest that he had engaged in sex with Fisher in the motel room.
On the issue of defendants’ legitimate expectation of privacy in the motel room the State relies on our opinion in Nolan v. State, 588 S.W.2d 777, (Tenn.Cr.App.1979) for the proposition that an appellant not registered as the occupant of the room has no legitimate expectation of privacy in that room. This is a reasonable statement of the law insofar as it goes but as we said in Nolan, we recognize there is no set form for determining whether a search is reasonable or not, for all searches must depend on their own facts and circumstances.
The trial judge found that defendant Miller was a very close friend of the person who rented the room. After Hutson had fulfilled his purpose in renting the room he gave the key to Miller, and turned the room over to him and Fisher because they had no place to stay at the time. In a statement given to the police, within a few hours after the search was made, Hutson reiterated this fact. There was no evidence offered to show that either Miller or Fisher knew in any way that Mr. Hutson had registered under a false name. The court found, and we agree, that defendants were invitees of Hutson, who allowed them to stay in or temporarily use the room, and so they had a legitimate expectation of privacy which warranted their objection to the admission of evidence discovered by the police in a warrantless entry.
The State also places some reliance on Rakas v. Illinois, 439 U.S. 128, 99 S.Ct. 421, 58 L.Ed.2d 387 (1978). We think this reliance is misplaced. Rakas dealt specifically with an automobile search where the passenger occupants made no showing that they had any legitimate expectation of privacy in the glove compartment or area under the seat of the vehicle where seized items were found. The court held they were not entitled to suppression of seized items in their subsequent robbery prosecution. In their decision the Supreme Court was particularly careful to note, “It is unnecessary for us to decide here whether the same expectations of privacy are warranted in a car as would be justified in a dwelling place in analogous circumstances. We have on numerous occasions pointed out that cars are not to be treated identically with houses or apartments for Fourth Amendment purposes.” Although the court in Rakas, supra, did partially, and subsequently in United States v. Salvucci, 448 U.S. 83, 100 S.Ct. 2547, 65 L.Ed.2d 619 (1980), totally overrule the automatic standing rule of Jones v. United States, 362 U.S. 257, 80 S.Ct. 725, 4 L.Ed.2d 697 (1960), they differentiated in Rakas between an automobile search and a search of a dwelling place by stating that Jones involved significantly different factual circumstances. Jones not only had permission to use the apartment of his friend, but also had a key with which he admitted himself and kept possessions in the apartment. He had complete dominion and control over the apartment to the exclusion of all others except its owner.
In a further hearing to determine the reasonableness of a purported search of *751the room and the seizure of certain items of evidence it was developed that a business establishment in the near vicinity of the motel had been burglarized. The officers investigating the burglary received a report that a dark colored van had been observed at the scene of the crime. The description included some of the digits on the vehicle license plate. Shortly after the investigation got underway a police officer discovered the suspect vehicle in the motel parking lot. Looking through the van window the police noticed some bags of marijuana laying between the driver’s seat and the passenger seat in the front of the vehicle. Entering the van to secure the marijuana they found a quantity of other drugs. A license check indicated the vehicle was owned by Donald Miller. One of the officers making the investigation was acquainted with both Donald Miller and his brother, this defendant. Defendants were apprehended on a stairwell inside the motel. Miller told the officers the van belonged to his brother and he was not driving it. He said he was visiting Mr. Hutson in Room 104. After checking the motel register the police determined that Room 104 was registered to a Mr. Hunley. Accompanied by a security guard a number of police officers proceeded to Room 104, taking defendants with them. The security guard used a master key to unlock the door. One of the police officers testified that as the door opened he was able to see clothes hanging on a rack which fit the description, style and pattern of those stolen from the White-way Store. Some of this clothing had price tags attached. After viewing the clothing they entered the room and discovered several musical instruments which they determined had been stolen in other burglaries.
In holding that the search was unreasonable, the trial judge carefully reviewed the evidence and considered the five basic exceptions to the requirement for a search warrant and found that the only possibility of sustaining the search was on probable cause with exigent circumstances. Clearly there was no consent in this matter. The arrest of defendants occurred on the stairwell far removed from any proximity to Room 104. There was not the remotest prospect to be gleaned from the evidence that hot pursuit was involved, nor was this a stop and frisk situation. Insofar as exigent circumstances are concerned the court below found that with the number of officers available at the scene there was no reason why the motel room could not be secured while a search warrant was obtained. He held the search was unreasonable and granted the motion to suppress. We have found nothing in this evidence which preponderates against his ruling.
We hold that the trial judge was correct in his conclusion that the defendants had a legitimate expectancy of privacy in the motel room and that the subsequent search of the room by law enforcement authorities was unreasonable in the absence of a warrant.
The judgment of the trial court is affirmed.
WALKER, P.J., concurs.
DWYER, J., dissents.